DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,421,918 to Lundgren in view of US Published Application 2018/0236946 to Shen and WO 01/98109 to Atkins.
Regarding claim 31, Lundgren discloses a roof rack load carrying bar, comprising, an airflow regulating pattern (Figs. 11a-c – pattern extending along top of bar) extending in a length direction of said load carrying bar, said pattern comprising at least two raised rib portions relatively offset from each other in said length direction of said load carrying bar (Figs. 11a-c), wherein two adjacent raised rib portions are separated by a separation distance in said length direction of said load carrying bar (the separation distance of any two adjacent ribs in Figs. 11a-c; “adjacent ribs” as used here is taken to mean immediately adjacent ribs with no other ribs between them); wherein each one of said at least two raised rib portions is diagonally arranged with respect to said travel direction (Figs. 11a-c) and further has a portion width measured in said length direction of said load carrying bar (width of any rib – Figs. 11a-c).  Lundgren fails to disclose a channel as claimed.  However, Shen discloses a roof rack bar including a channel (11 –Fig. 5) for receiving at least one mounting member (3) for attaching a load 
Regarding claim 32, Lundgren appears to disclose wherein said pattern extends along at least 80 % of a load carrying bar length in said length direction (see Fig. 10b, 11a – using the typical length of a roof bar foot portion, it would appear the pattern extends for at least 80 percent of the bar).  However, to remove all doubt, Atkins discloses the airflow pattern extending along at least 80 percent of the roof bar (Fig. 1).  It would have been obvious to one of ordinary skill to have extended the pattern along at least 80 percent of the roof bar in Lundgren because doing so only involves a simple substitution of one known, equivalent pattern length for another to obtain predictable results.  Further, using a pattern over more of the bar would provide a more uniform appearance to the bar and would allow the pattern to affect more of the airflow travelling over the roof bar.
Regarding claim 33, Lundgren discloses wherein said pattern is a continuous reoccurring pattern in said length direction (Figs. 11a-c).
Regarding claim 34, Lundgren discloses wherein said pattern comprises at least 10 raised rib portions (Fig. 11c).
Claims 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Atkins, further in view of US Design Patent D695,206 to Eriksson.
Regarding claims 35-37, Lundgren fails to disclose the claimed number of rib portions.  However, Eriksson discloses a roof bar that comprises at least 40 raised rib portions (Fig. 1).  It would have been obvious to one of ordinary skill to have used at least 40 raised rib portions so that the pattern would affect more of the airflow travelling .
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Atkins, further in view of US Patent 5,833,389 to Sirovich.
Regarding claim 38, Lundgren fails to disclose v-shaped rib portions.  However, Sirovich discloses an airflow regulating pattern that comprises V-shaped rib portions with a tip of said V-shape pointing in said travel direction (Fig. 5).  It would have been obvious to one of ordinary skill to have used v-shaped ribs in Lundgren because doing so only involves a simple substitution of one known, equivalent airflow regulating pattern element for another to obtain predictable results.  Further, using v-shapes would aid in controlling turbulence in the flow, as taught by Sirovich (Col. 1, lines 9-11).
Claims 39 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Atkins, further in view of US Patent 6,176,404 to Fourel.
Regarding claim 39, the combination from claim 31 discloses wherein said load carrying bar further comprises at least a first cover (2 – Shen Fig. 6) extending in said length direction for sealing said channel from an external environment.  The combination fails to disclose the pattern being on the cover.  However, Fourel discloses a roof bar including a cover (28 – Fig. 5), wherein an airflow regulating pattern (48 – Fig. 5) is located on said first cover.  It would have been obvious to one of ordinary skill to have positioned the pattern on the cover because it only involves a mere rearrangement 
Regarding claim 50, the combination from claim 39 discloses wherein said channel is T-shaped, and wherein said pattern is located above a widest portion of said channel (Fourel Annotated Fig. 2 below – the location of the pattern (48) is above the widest portion of the T-shaped channel).

    PNG
    media_image1.png
    255
    282
    media_image1.png
    Greyscale

Fourel Annotated Fig. 2
Regarding claim 51, the combination from claim 39 discloses wherein said load carrying bar further comprises at least a first cover extending in said length direction along said channel (Fourel – see Fig. 2, for example), and wherein said pattern is located at an interface between said first cover and said channel (if the pattern is located as disclosed in Fourel, it is above the interface between the cover and the T-shaped channel (see Annotated Fig. 2 above), similar to applicant’s airflow pattern (400) being above the interface at the t-channel in applicant’s Figs. 3-4).
Claims 40-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Atkins, further in view of US Published Application 2003/0026008 to Tanaka.
Regarding claims 40-43, Lundgren fails to disclose the size of the ribs.  However, Tanaka discloses an airflow regulating pattern including ribs that are 1mm in width (para. 0027).  It would have been obvious to one of ordinary skill to have formed the ribs with a 1mm width because doing so only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The motivation for discovering this value would be creating a desired airflow pattern over the roof bar to improve drag and decrease noise.
Regarding claims 44-46, Lundgren fails to disclose the height of the ribs.  However, Tanaka discloses an airflow regulating pattern including ribs that are 1mm in height (para. 0035).  It would have been obvious to one of ordinary skill to have formed the ribs with a 1mm height because doing so only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would have been obvious because it only requires discovering an optimum .
Claims 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Atkins, further in view of US Design Patent D633,031 to Robertson.
Regarding claims 47-49, Lundgren fails to disclose the angle of the ribs.  However, Robertson discloses a roof bar including ribs with an angle between a surface onto which the rib is located and a side wall of the rib of 90 degrees (Fig. 2).  It would have been obvious to one of ordinary skill to have made the angle 90 degrees in the combination because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The motivation for discovering this value would be creating a desired airflow pattern over the roof bar to improve drag and decrease noise.
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over AU 200072352 to Hubbard in view of Atkins.
Regarding claim 52, Hubbard discloses a roof rack load carrying bar, comprising, an airflow regulating pattern (see v-shaped ribs in figure) extending in a length direction of said load carrying bar, said pattern comprising at least two raised rib portions relatively offset from each other in said length direction of said load carrying bar (see figure), wherein two adjacent raised rib portions are separated by a separation distance in said length direction of said load carrying bar (the separation distance of any two . 
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
As to applicant’s argument that the rationale for placing the airflow pattern in front of the channel is lacking (page 7), the examiner disagrees.  When Shen’s mounting channel was implemented into Lundgren, it was the examiner’s opinion that the airflow pattern cannot be split (without an additional teaching), but must be moved to one of two places: forward of the channel or rearward of the channel.  It is moved forward in the combination for the reasons provided, namely (a) because one would want the air to first contact the airflow pattern before the mounting member or curled up portions of the channel cover to ensure that the flow is predictable and not disrupted when entering the airflow pattern and alternatively (b) because it only requires a mere rearrangement of known parts (i.e. repositioning the pattern and/or channel) having predictable results.  Numerous references in this art disclose airflow patterns toward the front side of a cross-bar.  Two examples are WO 198109 to Atkins (already of record) and AU 200072352 to Hubbard (applied to new claim 52).  Hubbard’s airflow pattern is forward of a channel.  
As to applicant’s argument that one of skill in the art would keep the pattern on the strip covering the slot (page 8), this may be possible.  However, for the reasons provided above, the airflow pattern is moved forward in the prior art combination.  
As to applicant’s argument that Atkins fails to disclose raised ribs (page 9), Lundgren is applied for raised ribs and Atkins is applied for the spacing between airflow features (i.e. between airflow features 2 in Atkins).  
As to applicant’s argument that the rejection does not offer any reasons that the separation distance should be recognized as a result effective variable (page 9-10), the rejection states that “[t]he motivation for discovering this value [the spacing between airflow features] would be creating a desired airflow pattern over the roof bar to improve drag and decrease noise.”  Therefore, the spacing of the airflow features is stated as a variable that would affect the result of drag and noise.
As to applicant’s argument of hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734